UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7090


RANDALL S. TYLER,

                    Petitioner - Appellant,

             v.

WARDEN PERRY CORRECTIONAL INSTITUTION,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Terry L. Wooten, Senior District Judge. (2:17-cv-00285-TLW)


Submitted: May 28, 2020                                           Decided: June 9, 2020


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jasmine Grace Chalashtori, Adam H. Farra, GILBERT, LLP, Washington, D.C., for
Appellant. Melody Jane Brown, Senior Assistant Deputy Attorney General, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randall S. Tyler seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Tyler’s 28 U.S.C. § 2254

(2018) petition, and a subsequent order denying Tyler’s Fed. R. Civ. P. 59(e) motion. The

orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2018). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find that the district court’s

assessment of the constitutional claims is debatable or wrong. See Buck v. Davis, 137 S.

Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 92012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Tyler has not made

the requisite showing. Accordingly, although we grant Tyler’s motion to file a reply, we

deny Tyler’s motion for a certificate of appealability and dismiss this appeal. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2